Citation Nr: 1229608	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as sinusitis, bronchitis, and pneumonia, to include as due to exposure to asbestos or other toxic substances. 

2.  Entitlement to service connection for hepatitis C, to include as secondary to service connected residuals of a bite wound to the left upper scapula. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a cyst and scarring on the chest. 

5.  Entitlement to a compensable initial rating for residuals of a bite wound to the left upper scapula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  At this hearing, the Veteran expressed a desire to combine the issues of entitlement to service connection for sinusitis, bronchitis, and pneumonia as reflected in the manner in which these issues have been recharacterized on the Title Page.  

The Veteran was provided with a transcript of the September 2011 hearing in February 2012 as requested by him and did not reply to a letter that accompanied the transcript informing him of his right to file a motion to correct the transcript if he believed it was inaccurate.  

The issues of entitlement to service connection for a respiratory disorder and bilateral hearing loss requires additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Hepatitis C is not causally related to the Veteran's active duty service, to include a bite wound to the left upper scapula. 

2.  Residual scarring from the service connected bite wound to the left upper scapula is not painful on examination, has a maximum width of 1 centimeter and a maximum length of 4 centimeters, and results in no limitation of function. 

3.  At the September 2011 hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a cyst and scarring on the chest. 


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  For the entirety of the period since the grant of service connection, the criteria for a compensable initial rating for residuals of a bite wound to the left upper scapula are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.118, Diagnostic Codes (DCs) 7801-7805 (effective prior to October 23, 2008). 

3.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to service connection for a cyst and scarring on the chest are met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that with respect to the claims adjudicated herein, the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter dated in April 2009, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for hepatitis C, to include on a secondary basis.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the May 2009 rating decision denying the  claim.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, the April 2009 letter provided the notice contemplated by Dingess.  

With respect to the claim for an increased rating for residuals of a bite wound to the left upper scapula, the Board acknowledges the decision of the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  However, in Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in that decision would not apply to initial rating claims such as the one now on appeal to the Board.  Moreover, while the Board recognizes that the Veteran has not been notified that the impact of his residuals of a bite wound to the left upper scapula on his "daily life" was for consideration, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims decided herein, and is not prejudiced by any technical notice deficiency with respect to the claims adjudicated below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the issues adjudicated in this decision.  The record as it stands includes sufficient competent evidence to adjudicate these issues.  All available pertinent records, in-service, private, and VA, with respect to the issues adjudicated herein have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claims adjudicated below.  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities adjudicated below, to include a medical opinion as to whether the Veteran has hepatitis C as a result of service or a service connected disability, to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issues decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below.

Analysis

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

1.  Service Connection for Hepatitis C  

The Veteran contends that he contracted hepatitis as result of service, to include due to air gun inoculations therein.  He asserts as well that he could have developed hepatitis C as a result of a human bite incurred during service that resulted in a grant of service connection for a bite wound to the left upper scapula.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board finds that the probative competent evidence in this case is against a conclusion that the Veteran has hepatitis C as a result of an in-service event, to include air injections, or any symptomatology or pathology demonstrated in service.  Furthermore, the Board concludes that the competent evidence is against a finding that hepatitis C is causally related to the service-connected human bite wound to the left upper scapula. 

Summarizing the pertinent evidence considered in making the above determination, the service treatment reports (STRs), to include the report from the July 1981 separation examination and medical history collected at that time, do not reflect a diagnosis of hepatitis C or any signs of the condition.  The first post service clinical evidence of hepatitis is contained in VA clinical reports dated in 2007, and VA outpatient treatment reports dated thereafter through August 2011 reflect the diagnosis.  None of these reports relate hepatitis C to service.  

Reports from a February 2010 VA examination conducted to address the Veteran's contention that his hepatitis C was related to service, which document review of the claims file, resulted in the conclusion by the examiner that human bites never cause the condition and that while air gun injections have been theoretically proposed as causing or spreading hepatitis C, this theory had not been documented in the medical literature and had "certainly" not been proven.  As such, the examiner found that it would be speculative at best or unlikely that air gun injections during service resulted in the Veteran's hepatitis C.   

Review of the remaining evidence of record does not otherwise reveal any competent evidence linking hepatitis C to service or the service connected bite wound to the scapula.  With respect to the contentions of the Veteran linking hepatitis C to service, the Veteran as a layperson is competent to provide evidence regarding injury and symptomatology but is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.  The Board has considered the statements regarding lay-observable events and continuity to be credible, but finds that the most probative evidence concerning the decisive questions in this case in the form of the negative medical opinions described above is against the Veteran's claim, and that linking hepatitis C to service or the service connected bite wound to the scapula requires a medical determination beyond the expertise of a lay person such as the Veteran.  Espiritu, supra.  As such, and given the negative competent medical evidence as summarized above, the Board finds that that the preponderance of the evidence is against the claim for service connection for hepatitis C, and the benefit of the doubt doctrine is thus not for application with respect to this claim.  Gilbert, supra.  

2.  Service connection for a Cyst and Scarring on the Chest 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran's representative reported to the undersigned at the September 2011 hearing that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to service connection for a cyst and scarring on the chest.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for a cyst and scarring on the chest, and the appeal with respect to this issue is dismissed.

3.  Increased Rating 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119(1999).  As such, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the documented considered as the claim was filed in September 2008, the revised regulations do not apply to this claim.  (The Board notes however that the amendments as applied to the instant case do not, in large part, represent any substantive change, and that application of the amended criteria would not warrant a compensable rating for the skin disability at issue).

The pertinent criteria in effect prior to October 23, 2008, provided for a compensable (10 percent) rating for scars other than the head, face, or neck that were greater than 6 square inches in size (39 sq. cm.) that were also deep or caused limitation of motion.  38 C.F.R. § 4.118, DC 7801 (2007).  A 10 percent rating was also warranted for scars other than the head, face, or neck that were superficial and did not cause limited motion that were greater than 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, DC 7802 (2007).  A 10 percent rating was also warranted for superficial scars that were unstable (DC 7803) or painful on examination (DC 7804).  Scarring other than as described above was to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2007).  

With the above criteria in mind, the pertinent facts will be summarized.  In May 1981, the Veteran was involved in an altercation with another individual and sustained a bite injury from this person on his back.  The bite wound at that time was described as having broken the skin in some of areas, and there was swelling and ecchymosis noted at the site of the bite wound.  At the July 1981 separation examination, a scar was noted at the back of the arm.

The post service evidence includes reports from a January 2009 VA scars examination.  A color photograph of the scar in the rear area of the left shoulder was taken and associated with the reports from this examination.  The scar was described by the examiner as being in the posterior region of the upper mid lift scapular area, measuring 1 cm at it maximum width and 4 cm at its maximum length.  There was no tenderness on palpation, adherence to the underlying tissue, underlying soft tissue damage, or a skin ulceration or breakdown of the scar.  The scarring was said to not result in any limitation of functioning, to be well-healed, and to be non-disfiguring.  In response to a question from the undersigned at the September 2011 hearing as to whether the scarring caused any kind of problems or was tender or painful, the Veteran replied "not at all."  

Applying the pertinent legal criteria to the facts set forth above, the preponderance of the evidence is against a finding of disability so as to warrant a compensable rating for the residuals of a bite wound to the left upper scapula at any time since the effective date of service connection, September 26, 2008.  The findings above simply do not reflect entitlement to a compensation rating under any of the potentially applicable diagnostic codes in effect prior to October 23, 2008, be it on the basis of a scar being 6 square inches in size that is also deep or causes limitation of motion (DC 7801); a superficial scar that does not cause limited motion in an area greater than 144 square inches (DC 7802); unstable superficial scars (DC 7803); painful scarring on examination (DC 7804); or on the basis of limitation of functioning (DC 7805).  

To the extent that it is asserted by the Veteran that he is entitled to a compensable rating for residuals of a bite wound to the left upper scapula, medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

In conclusion, a compensable initial rating is not warranted for the Veteran's service-connected residuals of a bite wound to the left upper scapula at any time since the effective date for the grant of service connection.   

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the nature of the disability in question fits squarely within the criteria found at the applicable diagnostic codes.  In short, the rating criteria contemplate the nature of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.   

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to service-connected residuals of a bite wound to the left upper scapula.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected connected residuals of a bite wound to the left upper scapula and by his own report, these residuals result in no limitations.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to service-connected connected residuals of a bite wound to the left upper scapula.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.

ORDER

The claim for entitlement to service connection for a cyst and scarring on the chest is dismissed. 

The appeal with respect to the issues of entitlement to service connection for hepatitis C and an increased rating for residuals of a bite wound to the left upper scapula is denied.  


REMAND

With respect to the clam for service connection for a respiratory disorder, claimed as sinusitis, bronchitis, and pneumonia, the Veteran testified to the undersigned at the September 2011 hearing that he has had trouble breathing ever since working on restoring an aircraft carrier during service, which exposed him to rust, chipped paint, and fumes.  Exposure to asbestos during service has also been alleged, and the RO has noted that the Veteran's service included that as a fireman apprentice, a position found to have a high probability of exposure to asbestos.  The service personnel records confirm that the Veteran completed fireman apprentice training, although his military occupational specialty is described on his DD Form 214 as an electrical/mechanical repairman.  

The STRs do reflect relevant treatment, to include for pneumonia in April and May 198,1 and sinusitis and bronchitis in April 1981.  Pertinent post-service evidence includes reports from an April 2007 chest x-ray suggesting bilateral fibrosis and findings consistent with old granulomatous disease.  A CT scan of the chest in December 2007 showed no evidence of fibrosis but did show emphysematous bullae and septal thickening.  

The Veteran was afforded a VA examination in December 2009 to address the claim for service connection for a variously diagnosed respiratory disability.  The reports from this examination indicate that the claims file was reviewed; however it was incorrectly reported therein that there was no evidence in service of sinusitis.  In addition, in explaining the rationale for his opinion that was negative to the Veteran, the examiner relied on the fact that the December 2007 CT scan was negative for fibrosis or pleural plaques, but did not reference the fact that this CT scan did demonstrate emphysematous bullae and septal thickening or the April 2007 chest x-ray finding of fibrosis and old granulomatous disease.  As such, and given the testimony to the undersigned with respect to the adequacy of this examination by the Veteran, the Board concludes that another VA examination is necessary to address his claim for service connection for a respiratory disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
With respect to the claim for service connection for bilateral hearing loss, this claim has been denied on the basis of there being no current hearing loss disability as defined by 38 C.F.R. § 3.385.  However, the Veteran testified to the undersigned that his hearing has worsened since he was last afforded a VA audiometric examination well over two years ago in November 2009.  As such, another VA audiometric examination is necessary in order to determine if the Veteran may now have hearing loss disability as defined by 38 C.F.R. § 3.385.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in connection with his claim for service connection for a respiratory disability.   It is imperative that the claims file be made available to the examiner for review in connection with the examination.  To the extent possible, the examination should be conducted by someone other than the physician who conducted the December 2009 VA examination. 

After eliciting history from the Veteran, examining the Veteran, and reviewing the claims file (to include the STRs demonstrating relevant complaints and the post service x-ray and CT scan of the chest), the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current respiratory disability that was manifested during service or is otherwise related to service, to include as due to exposure to asbestos or other toxic substances?  

A detailed rationale should be offered for the opinion.  

In the event the Veteran fails to report for such examination, the RO should nevertheless forward the claims files to an appropriate VA examiner for review and responses to the above-posed question. 

2.  The RO should schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any currently manifested hearing loss.  The Veteran's claims file must be provided to the examiner for review.  All appropriate audiological testing should be performed to include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.  After reviewing the claims file and examining the Veteran, and should hearing loss disability as defined by 38 C.F.R. § 3.385 be shown, the examiner should respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current hearing loss is related to service, to include from acoustic trauma caused by proximity to engine noise on a large Naval vessel?  

A detailed rationale should be offered for any opinion rendered. 

3.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above posed questions.

4.  After completion of the above and any further development deemed necessary by the RO, the claims for service connection for a respiratory disability and bilateral hearing loss should be readjudicated.  To the extent all benefits sought in connection with these claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


